Citation Nr: 0016903	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-39 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by internal bleeding.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
perforation of the right tympanic membrane with tinnitus.

(The issue of whether the veteran's fee-basis outpatient 
medical care was properly discontinued is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from May 1985 to March 
1991.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A February 1997 rating decision denied service connection for 
irritable bowel syndrome.  A notice of disagreement with this 
denial was received by VA in May 1997.  A statement of the 
case was sent to the veteran on this issue in July 1997; 
however, it was not subsequently addressed in any subsequent 
correspondence from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
decision.  Although the issues of entitlement to an increased 
evaluation for back disability and to a total rating based on 
unemployability were previously included in the veteran's 
appeal, these issues were resolved by an October 1999 rating 
decision.


FINDINGS OF FACT

1.  The claims for service connection for disability 
manifested by internal bleeding and bilateral foot disability 
are not plausible.

2.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for an evaluation in 
excess of 10 percent for perforation of the right tympanic 
membrane and tinnitus has been obtained.

3.  The veteran has tinnitus.






CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability manifested by 
internal bleeding or for bilateral foot disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2. An evaluation in excess of 10 percent for perforation of 
the right tympanic membrane with tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6211, 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless the increase is clearly and 
unmistakably due to natural progress.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran's service medical records reveal that he had 
severe asymptomatic pes planus on enlistment examination in 
April 1985.  Athlete's foot was the assessment in June and 
July 1985.  The veteran was to be given arch supports in June 
1985.  It was noted in September 1985 that the veteran needed 
arch supports.  Also in September 1985 it was reported that 
the veteran had a history of gastrointestinal bleeding, which 
had stopped later in September 1985; the assessment was 
resolving gastroenteritis.  It was noted in December 1985 
that the veteran had flat feet and had lost his old inserts; 
he was to be given new arch supports.  A left foot fifth toe 
bunion was noted on examination in June 1987.  The veteran 
underwent a partial phalangectomy in July 1987.  He 
complained on his June 1988 medical history report of foot 
trouble; his abdomen and feet were normal on examination in 
June 1988.  The veteran was sent to podiatry in December 1988 
because of pes planus and plantar fasciitis.  The podiatry 
assessment was pes planus.  The veteran was to be given arch 
supports.  It was reported in June 1990 that the veteran had 
been passing blood intermittently for three weeks; the 
assessment was possible hemorrhoids.

The veteran did not have any gastrointestinal or foot 
complaints on VA compensation and pension examination in June 
1991.

Kaiser Permanente treatment records from August 1991 to March 
1993 reveal that, in July 1992, the veteran had hemorrhoids 
with a history of bleeding about two years earlier.  The 
impression in August 1992 was rectal bleeding over a 
prolonged period, never severe, most recently related to 
nonsteroidal anti-inflammatory use.  It was noted in 
September 1992 that the veteran had a four year history of 
bleeding.  A flexible sigmoidoscopy to 40 cm revealed 
hyperemic rectal mucosa and anal cryptitis.  Rectal and anal 
biopsies due to rectal bleeding in September and October 1992 
did not show any diagnostic histologic abnormality.

According to a December 1995 report from Herbert Salomon, 
M.D., a physician with Kaiser Permanente, the veteran had had 
a history of rectal bleeding since 1989.  Dr. Solomon noted 
that the veteran complained of diarrhea alternating with 
constipation, for which he used Donnatal PRN.  Examination 
showed the veteran's abdomen to be benign, and laboratory 
studies were normal.

On VA examination in March 1996, the veteran's complaints 
included rectal bleeding; a gastrointestinal evaluation was 
not conducted.  On VA examination of the feet in March 1996, 
the veteran said that his hammer toe of the fifth digit of 
the left foot was asymptomatic; he complained of flat feet 
with pain on standing, walking, running and jumping.  He wore 
arch supports.  The diagnoses were bilateral pes planus; 
history of hammer toe deformity, status post corrective 
surgery, fifth toe, left foot.  X-rays of the feet revealed 
bilateral pes planus, greater on the left, with no other 
abnormality.

According to a July 1996 medical report from Dr. Salomon, the 
veteran was seen because of possible inflammatory bowel 
disease.  Dr. Salomon's impressions were irritable bowel 
syndrome, rule out inflammatory bowel disease; history of 
anal cryptitis; currently unable to work.

On VA gastrointestinal examination in October 1997, the 
veteran complained of gastrointestinal bleeding with diarrhea 
and constipation.  The diagnosis was inflammatory bowel 
disease, not related to service-connected psychiatric 
disability.  The examiner noted that the veteran was being 
successfully treated with sulfasalazine, which was normally 
used to treat inflammatory bowel disease and not irritable 
bowel syndrome, and concluded that the veteran did not have 
irritable bowel syndrome.

A history of gastrointestinal bleeding was noted in September 
1985, which was only four months after service entrance, and 
resolving gastroenteritis was the assessment.  Possible 
hemorrhoids was diagnosed in June 1990.  However, there were 
no gastrointestinal complaints on VA examination in June 
1991; and the veteran's rectal bleeding was thought to be 
related to nonsteroidal anti-inflammatory use in August 1992.  
Rectal and anal biopsies later in 1992 did not show any 
abnormality.  Irritable bowel syndrome, rule out inflammatory 
bowel disease, was not diagnosed until July 1996, and 
inflammatory bowel disease was diagnosed by a VA physician in 
October 1997.  There is no medical opinion on file linking 
any current disability manifested by gastrointestinal 
bleeding to service.

The veteran is currently service connected for status post 
left fifth hammer toe.  It was noted on enlistment 
examination in April 1985 that the veteran had severe 
asymptomatic pes planus; he was given arch supports soon 
after service entrance.  Athlete's foot, a left fifth toe 
bunion, and a left fifth toe hammer toe, for which the 
veteran underwent a partial phalangectomy, were also noted 
during service.  There is no clinical evidence in the 
veteran's service medical records that his preexisting severe 
asymptomatic pes planus was chronically aggravated by 
service.  The veteran did not complain of a foot disability 
on VA examination in June 1991; and, although bilateral pes 
planus was diagnosed on VA foot examination in March 1996, 
there is no indication that the veteran's preexisting pes 
planus increased in severity during or as a result of 
service.

Although the veteran believes that he has a current 
disability manifested by gastrointestinal bleeding and a 
bilateral foot disability as a result of service, the veteran 
cannot meet his initial burden of presenting a well-grounded 
claim by relying on his own opinion as to medical matters, 
because he, as a lay person, is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App.492, 
494-95 (1992).  Therefore, the veteran's claims for service 
connection for disability manifested by gastrointestinal 
bleeding and for bilateral foot disability are not well 
grounded.  

Increased Rating

The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for perforation of the right tympanic 
membrane with tinnitus is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
this claim have been properly developed and the statutory 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
perforation of the right tympanic membrane with tinnitus.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes, nor has the Board found 
any of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

The veteran indicated on VA examination in June 1991 that he 
had periodic, bilateral tinnitus, and the impression on 
special ear, nose and throat examination in June 1991 was 
tinnitus, possibly secondary to barometric rupture of the 
right tympanic membrane.

The veteran is currently assigned a 10 percent evaluation for 
perforation of the right tympanic membrane with tinnitus.  
New regulations involving the ears became effective June 10, 
1999.  A noncompensable evaluation is assigned for 
perforation of a tympanic membrane under the old and new 
criteria.  38 C.F.R. § 4.87, Diagnostic Code 6211.  A 10 
percent evaluation was assigned under the old criteria for 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma; a 10 percent evaluation is assigned under 
the new criteria for recurrent tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  This evaluation is the maximum 
evaluation provided under both the old and new rating 
criteria for bilateral tinnitus.  Consequently, an increased 
evaluation is not warranted for perforation of the right 
tympanic membrane with tinnitus under the schedular criteria. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the veteran's perforation of the 
right tympanic membrane with tinnitus has not necessitated 
frequent periods of hospitalization and there is no other 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned 10 percent evaluation.  
In sum, there are no exceptional or unusual circumstances 
warranting referral of the case for extra-schedular 
consideration.


ORDER

Service connection for disability manifested by internal 
bleeding and for bilateral foot disability is denied.




An evaluation in excess of 10 percent for perforation of the 
right tympanic membrane with tinnitus is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

